SKADDEN, ARPS, SLATE, MEAGHER a FLOM l_l_P
FOURT|MES SOUARE

rmuhrrn.lrr: orrlczs

NEW YORK |0036~6522 ao`sFon
_ t:I-|ICAGO
. 1 Hou.s'ro~
TEL. (212) 735 3000 ms ANGE'_ES
FAx. (212) 735-2000 FA\-O A'-T°
WASH|NGT N. D.C.
umw mt www.skadden_com w¢i.Mmgrou
212.735.2590 BE_,J NG
DlRECT FAX
BRUSSELS
9 t 7.777.2590 FRANnFuHT
EMNL A.DDREBS HONG KONG
DAvm.ZoRHow@SKADDEN COM l.oNoON
MQ$|:QW
MUN CH
PAFI|S
510 paul_o
January 22, 2019 sum
SHANGHA|
SlNGAPOF|E
TQKYO
By Hand Dellver_‘y & ECF T°"°M°

Honorable Alvin K. Hellerstein

Unitecl States District Judge

Daniel Patrick Moynihan United States Courthouse
500 Pearl St.

New York, NY 10007-1312

R.E: United S!ates v. Norman Seabrook and Murrav Huber@d, No.
16 CR 467 AKI-I

Dear Judge I-Iellerstein:

We write on behalf of our client, the New York City Correction
Officers Benevolent Association, Inc. (the “Union”), in reference to the January 17,
2019 agreement (the “Agreement”) between the Union, the Correction Ofticers
Benevolent Association Annuity Fund (together, “COBA”), and Murray Huberfeld
(collectively, the “Parties”).

On Monday December 17, 2018, COBA sought permission to tile a
brief in support of its request for restitution from Mr. Huberfeld. Shortly thereal“`ter,
Mr. Huberfeld's counsel approached the Union about making a voluntary payment to
COBA for losses that it had incurred through its investment in Platinum Partners.
COBA recognized that the legal and factual grounds for its request for restitution
from Mr. Huberfeld are subject to challenge in this Court and on appeal.

On January 17, 2019, the Parties executed the Agreement, pursuant to
which Mr. Huberfeld agreed to pay COBA a total of $7,000,000. On January 18,
20]9, Mr. Huberfeld made the first payment of $4,000,000 under the Agreement.
COBA’s membership will benefit from the immediate receipt of these funds and the
future receipt of funds from Mr. Huberfeld.

As called for under the Agreement, COBA hereby withdraws its
December 20, 2018 Memorandum of Law in Support of Restitution, which was filed
at ECF Dkt. No. 275 and hereby notifies the Court that it is seeking no additional

I-Ion. Alvin K. Hellerstein
January 22, 2019
Page 2

monetary relief from Mr. Huberfeld. COBA also requests that the payment of
$7,000,000 and the execution of a confession of judgment as called for under the
Agreement be included as conditions of Mr. Huberfeld's supervised release in
connection with his sentencing in the above captioned matter.

Respectfully submitted, titan
jaw-haw aaa was

// David M. Zomow

cei AUSA Russell Capone, Esq. (via ECF)
AUSA Lara Pomerantz, Esq. (via ECF)
Alan S. Futerf`as, Esq. (via ECF)
Henry Mazurek, Esq. (via ECF)
Sara Willette, U.S. Probation (via email)

